DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations “first transform processing circuitry”, “second transform processing circuitry”, “switch circuitry”, “an upsampling processing circuitry”, and “a downsampling processing circuitry” are not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The specification merely discloses “A part or all of the image coding apparatus 11 and the image decoding apparatus 31 in the embodiments described above may be realized as an integrated circuit such as a Large Scale Integration (LSI)” and “each block of the above-described image decoding apparatuses 31 and 31′ and the image coding apparatuses 11 and 11′ may be realized by hardware using a logical circuit formed on an integrated circuit (IC chip) or may be realized by software by using a Central processor (CPU)”. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” Therefore, the non-provisional specification is not commensurate with the full scope of the claims. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. Consequently, this raise doubt as to possession, by the applicant, of the claimed invention at the time the invention was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al (US 20190261020) in view of Li et al (US 20160261885 A1).

As to claim 1, Galpin discloses a video decoding apparatus (FIG. 2; see [0068]) comprising: 
first transform processing circuitry that transforms an input image signal defined by a certain color space into an image signal of another color space (FIG. 10, processor 1010 and FIG. 8, step 820); 
limiting circuitry performs processing of limiting a pixel value on the image signal transformed by the first transform processing circuitry (FIG. 10, processor 1010 and FIG. 8, step 830); and 
a second transform processing circuitry that transforms the image signal having the pixel value limited by the limiting circuitry into the image signal of the certain color space (FIG. 10, processor 1010 and FIG. 8, step 840).
Galpin fails to explicitly disclose switch circuitry that performs switching of whether to perform processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry, wherein
the switch circuitry that performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry is performed and an error in a case that the processing is not performed; and
the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis.
However, Li teaches switch circuitry that performs switching of whether to perform processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry (see [0045], [0124]), wherein
the switch circuitry that performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry is performed and an error in a case that the processing is not performed (see [0165] and [0216]-[0219]); and
the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis (see [0164]-[0166], signals that indicate how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence … the signal can be a flag value for a given unit … The signal for a given unit can be present at any of various levels of bitstream syntax … picture-by-picture adaptation … slice-by-slice adaptation).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Li’s teachings to include switch circuitry that performs switching of whether to perform processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry, wherein the switch circuitry that performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry is performed and an error in a case that the processing is not performed; and the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis in order to improve coding efficiency (Li; [0123]-[0125]).

As to claim 4, Galpin as modified by Li fails to explicitly disclose further comprising: 
at least one of an upsampling processing circuitry that upsamples a specific type of signal included in the input image signal and a downsampling processing circuitry that downsamples a specific type of signal. 
However, Li teaches at least one of an upsampling processing circuitry that upsamples a specific type of signal included in the input image signal and a downsampling processing circuitry that downsamples a specific type of signal (see [0038], [0135], [0187], [0189], [0202]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Li’s teachings to include at least one of an upsampling processing circuitry that upsamples a specific type of signal included in the input image signal and a downsampling processing circuitry that downsamples a specific type of signal in order to improve coding efficiency (Li; [0007]).

As to claim 6, the combination of Galpin and Li further discloses wherein, in a case that the input image signal indicates an image other than a monochrome image, the limiting circuitry performs processing of limiting a pixel value for only an image signal indicating chrominance in the input image signal (Galpin; see [0071]). 

As to claim 10, Galpin discloses a video encoding apparatus (see FIG. 1, [0068]) comprising: 
first transform processing circuitry that transforms an input image signal defined by a certain color space into an image signal of another color space (FIG. 10, processor 1010 and FIG. 8, step 820); 
limiting circuitry that performs processing of limiting a pixel value on the image signal transformed by the first transform processing circuitry (FIG. 10, processor 1010 and FIG. 8, step 830); and 
a second transform processing circuitry that transforms the image signal having the pixel value limited by the limiting circuitry into the image signal of the certain color space (FIG. 10, processor 1010 and FIG. 8, step 840).
Galpin fails to explicitly disclose switch circuitry that performs switching of whether to perform processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry, wherein
the switch circuitry that performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry is performed and an error in a case that the processing is not performed; and
the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis.
However, Li teaches switch circuitry that performs switching of whether to perform processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry (see [0045], [0124]), wherein
the switch circuitry that performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry is performed and an error in a case that the processing is not performed (see [0165] and [0216]-[0219]); and
the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis (see [0164]-[0166], signals that indicate how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence … the signal can be a flag value for a given unit … The signal for a given unit can be present at any of various levels of bitstream syntax … picture-by-picture adaptation … slice-by-slice adaptation).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Li’s teachings to include switch circuitry that performs switching of whether to perform processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry, wherein the switch circuitry that performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing circuitry, the limiting circuitry, and the second transform processing circuitry is performed and an error in a case that the processing is not performed; and the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis in order to improve coding efficiency (Li; [0123]-[0125]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al (US 20190261020) in view of Li et al (US 20160261885 A1) further in view of Milstein (US 20120183073 A1).

As to claim 5, the combination of Galpin and Li fails to explicitly disclose wherein the first transform processing circuitry and the second transform processing circuitry perform calculation by multiplication, addition, and shift operation of integers in transform processing for transforming a color space. 
However, Milstein teaches wherein the first transform processing circuitry and the second transform processing circuitry perform calculation by multiplication, addition, and shift operation of integers in transform processing for transforming a color space (see [0346]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Galpin and Li using Milsteins teachings to include wherein the first transform processing circuitry and the second transform processing circuitry perform calculation by multiplication, addition, and shift operation of integers in transform processing for transforming a color space in order to perform color transformation much faster with a minimum of computer processing ([0345]-[0346]).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al (US 20190261020) in view of Li et al (US 20160261885 A1) further in view of Sasaki (US 20100201999 A1).

As to claim 7, the combination of Galpin and Li further discloses wherein the limiting circuitry performs the limiting based on whether the pixel value of the image signal transformed by the first transform processing circuitry is included in a color space (Galpin; see [0066]-[0067]). 
the combination of Galpin and Li fails to explicitly disclose that the color space is formed using four points that are predetermined.
However, Sasaki teaches a color space formed using four points that are predetermined (see [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Galpin and Li using Sasaki’s teachings to use a color space formed using four points that are predetermined since it is necessary to fit given colors in a color gamut representing a color reproduction range of each output apparatus and if the color space of the conversion source is four-dimensional, conversion of a four-dimensional color space into a three-dimensional color space is performed and a color gamut surface for four colors is obtained (Sasaki; [0005], [0009]-[0010], [0061], [0066]).

As to claim 8, the combination of Galpin and Sasaki further discloses wherein the color space formed using the four points is a parallelepiped (Sasaki; [0008], [0012]). 

As to claim 9, the combination of Galpin and Sasaki further discloses wherein the four points are points indicating black, red, green, and blue (Sasaki; [0033]).

Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Li et al. does not teach or suggest that the flag could have been specified on a per slice basis, a picture basis, or a per sequence basis.
The examiner respectfully disagrees. Li discloses in paragraphs [0164] This section describes examples of signals that indicate how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence. In general, a signal in the bitstream indicates a selection between two or more options for encoding/decoding a unit. For color space adaptation, the signal indicates a selection between two or more color spaces used when encoding/decoding a unit. For color sampling rate adaptation, the signal indicates a selection between two or more color sampling rates used when encoding/decoding a unit. For bit depth adaptation, the signal indicates a selection between two or more bit depths used when encoding/decoding a unit. Different bit depths can be signaled for different color components of a unit. [0165] The signal can be a flag value for a given unit, indicating a selection between two options for color spaces (or color sampling rates, or bit depths) for encoding/decoding the given unit. Or, the signal can be some other syntax element for a given unit (or multiple flags for the given unit), indicating a selection between three or more options for color spaces (or color sampling rates, or bit depths) for encoding/decoding the given unit. [0166] The signal for a given unit can be present at any of various levels of bitstream syntax. For picture-by-picture adaptation, for example, a syntax element indicating a selection of a color space (or color sampling rate, or bit depth) can be part of a PPS. Or, for slice-by-slice adaptation, a syntax element indicating a selection of a color space (or color sampling rate, or bit depth) can be part of a slice header.” Therefore, Li discloses “the On/Off flag information is specified on a per slice basis, a picture basis, or a per sequence basis.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482